Stephens, J.
1. Where on a tract of land used exclusively for farming purposes there is being constructed, for the purpose of preventing an overflow of the waters of a creek upon the land, a canal or ditch through a wooded portion of the land and along a line which subtends an arc made by a curve in the creek, and the work will render the land more suitable for cultivation, the work is incidental to the business of farming and is a part of the preparation of the land for farming purposes. An employee of the owner of the land, who was engaged in digging the ditch, notwithstanding he had not been employed to do any other work on the farm, but was employed solely for the purpose of assisting in the digging of the ditch, was a farm laborer, and for an injury caused to his hand while engaged in moving a stump' in the course of his employment he was not entitled to compensation under the workmen’s compensation act. Ga. L. 1920, pp. 167, 177, § 5, Code of 1933, § 114-107.
*741Decided February 28, 1936.
Henderson L. Lanham, for plaintiff in error.
W. B. Mebane, contra.
2. It appearing conclusively and without dispute, from the evidence adduced before the director of the Department of Industrial Relations, that the plaintiff was not entitled to compensation, that tribunal erred in awarding compensation. The superior court erred in not sustaining the employer’s appeal.

Judgment reversed.


Jenkins, P. J., and Siotton, J., concur.